DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 1, 2022, the applicants have elected species III for further prosecution.
3. Claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 are pending in the application.
4. The elected species is allowable over the prior art. Therefore, search has now been extended to additional species.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing instant compounds of formula (I) where metal represents all the metals listed in independent claims 1 and 17 as well as the metal is coordinated to every known ligand in the art. The only written description is for preparing and using instant compounds of formula (I) is where metal represents Iridium and the metal is coordinated to phenyl-isoquinoline ligand as shown on pages 74-76 of the specification.

8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 1-12, 14, 16-17, 20-21, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 17, metal Cu is listed twice.
In independent claims 1 and 17, variables RA, RB and RC are defined. However, claim also recites that two of RA, RB, and RC are NRR’, OR, SR or CO2R. The claim also recites that two substituents can be joined to form a fused ring. Therefore, it is not clear whether two RA, RB, and RC must represent NRR’, OR, SR or CO2R or not. If two substituents are joined to form a fused ring, then two RA, RB, and RC can not represent NRR’, OR, SR or CO2R. It is also of note that the elected species will not read on claims 1 and 17 if two of RA, RB, and RC do represent NRR’, OR, SR or CO2R.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11. Claims 1, 3, 6-8, 17, 23 and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim (Mol. Cryst. and Liq. Cryst.).
Kim discloses Iridium complexes and electronic devices using these complexes. The iridium complexes IR-PIQCP and IR-BTPAC (see scheme 1 on page 81) disclosed by Kim anticipate the instant claims when variable RA represents alkyl, variables RB and RC are joined to form a fused ring or variable RB represents alkyl and variable RC represents H in the instant compounds of formula (I).

                               IMPROPER     MARKUSH      GROUP
12. Claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 are rejected under doctrine of Improper Markush Grouping since there is no common core present in compounds of formula (I). In compounds of formula (I), type of metal and its coordination with other ligands is critical for the common core of these compounds.


                           
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625